In an action to recover damages for personal injuries, the defendants Cheryl Valente and Richard Valente, Jr., appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Baisley, Jr., J.), dated July 1, 2010, as denied that branch of their motion which was for summary judgment dismissing the complaint insofar as asserted against them as untimely.
Ordered that the order is affirmed insofar as appealed from, with costs to the respondent.
The note of issue in this action was filed on December 9, 2008. The appellants filed their motion for summary judgment on April 16, 2009, more than 120 days after the filing of the note of issue. Since the appellants failed to show “good cause” for the delay, the Supreme Court properly denied as untimely that branch of their motion which was for summary judgment dismissing the complaint insofar as asserted against them (see Brill v City of New York, 2 NY3d 648, 652 [2004]; Riccardi v CVS Pharmacy, Inc., 60 AD3d 838 [2009]; Finger v Saal, 56 AD3d 606, 606-607 [2008]). Dillon, J.P., Covello, Chambers and Roman, JJ., concur.